DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97 except for the items with a strikethrough as these documents were not submitted in this application or the parent application according to 37 CR 1.98. Please see the IDS to locate the references with a strikethrough to identify documents not submitted. Accordingly, the information disclosure statement is being considered in part by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10797740 (‘740). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Application
Claim 1 of ‘740
A method, comprising: receiving, by a first virtual processing system including a virtual processor, digital data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths, wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units; detecting, by the first virtual processing system, according to a plurality of measurements of the digital data, an interference condition associated with at least a portion of the plurality of uplink paths associated with the 



Claim 2-3 rejected based on claim 1 of ‘740.
Claim 4-14 rejected based on claim 3-15 respectively of ‘740.
Claim 15-18 rejected based on claim 11 of ‘740.
Claim 19-20 rejected based on claims 19-20 of ‘740.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7, 10-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (“Fleming”) (US 20130170574 A1) in view of Kumar et al. (“Kumar”) (US 20160316485 A1) and Barbieri et al. (“Barbieri”) (US 20180287696 A1).

Regarding claim 1, Fleming teaches:
A method, comprising: receiving, by a first processing system including at least one first processor, data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths [Figure 2 shows BBU 1 comprising first baseband processing unit being the AMU 345 implemented in software ¶0077 in Figure 3, wherein receives I, Q values from RRH via link 70 as in ¶0043-46 and Figure 2 RRH being element 40, and receives data from other baseband processor via 391 which are received at 330-2 via 70-4, links comprising fiber optic cables ¶0043, for plurality of RRHs including its own RRHs and neighboring BBUs’ RRH], wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units[¶0046-49 RRHs for multiple cells and associated with multiple BBU receive signal from a UE, and Figure 6, ¶0049, multiple UEs send signals to be processed Figure 6 645-665, also ¶0063], 
detecting, by the first processing system, according to the plurality of measurements of the digital data, an interference condition associated with at least a portion of the plurality of uplink paths associated with the plurality of remote radio units [¶0062-65, step 645 and 630 of Figure 6, SINRs detected below threshold, considered interference condition, for a portion of the antennas corresponding to RRHs ¶0043]; and
responsive to the detecting the interference condition, sending, by the first virtual processing system, a message to reassign a first wireless communication device to transition from utilizing a first resource to utilizing a second resource for transmitting uplink data [Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are removed in exchange for new antennas for achieving higher SINR thus mitigating interference, resulting in updated data being accumulated statistics on the antennas and SINR values in step 645, being a way in which a device is reassigned new resources and see ¶0058 wherein may send selection of antennas to another unit to indicate new selection i.e. reassigning].
Fleming clearly shows a method in which resources, under broadest reasonable interpretation, are reassigned to a terminal for uplink based on an interference condition. Fleming does not expressly teach this response can be changing the resource blocks however Kumar teaches responsive to a condition related to performance, sending, by the first virtual processing system, a message to a second virtual processing system, including a second virtual processor, to reassign a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data [¶0023-27, in which KPI values measured at a BBU including e.g. link quality which may be interference conditions for uplink channels0041 cause BBU to modify uplink schedules, provided to a processor, see ¶0037, wherein uplink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to remedy the situation using the method of changing resource blocks being used as in Kumar. Fleming clearly teaches in Figure 6 and ¶0062-65 the BBU processors implemented in software may measure data and adapt over time by altering antennas in use, thus modifying the interface between mobile devices and the RRUs to mitigate interference conditions i.e. enhance SINR.  It would have been obvious to further include a step of changing the resources that are used for uplink as in Kumar who teaches this aligns with monitoring health problems of a baseband units and has advantages as it “remedies the platform health problems in real-time, prevents shut-down of various components of the baseband unit, prevents the eNodeB from going out of service, and maintains the desired bearer QoS value for the UEs being serviced” see ¶0017.
Fleming teaches a first processor 305-1 and that the processes may be implemented entirely in software ¶0077 but does not expressly teach that the BBU is virtualized.
Barbieri teaches a BBU which can be implemented via software-based virtual processors including a first virtual processor and second virtual processor [¶0039-42 BBUs instantiated in a virtual machine associated with RRU cluster and implement multiple modules / processors Figure 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement virtual BBU processors in Fleming-Kumar as is performed in Barbieri. Fleming teaches a baseband unit 330-1 and functions implemented in software as in ¶0077 thus the components of Fleming may be virtualized, and Kumar teaching messages between components on a baseband unit that may be implement using code. Fleming or Kumar do not expressly say that the BBU processing units are “virtual” processing elements however there is no teaching restricting these to being only implemented only in hardware. As software implementations can be used to realize the components in Fleming-Kumar, it would have been obvious to one of ordinary skill in the art to modify the BBU processing units of the combined invention of Fleming-Kumar to be virtualized using virtual machines as in Barbieri ¶0041-42 which teaches a server controlling a virtual machine running a BBU instance, meaning all the BBU components would be virtualized, and this modification would not have altered the 
Fleming teaches receiving optical data as in Figure 3 from the RRHs but does not expressly recite this data is digital data.
Barbieri teaches receiving, by a first virtual processing system including at least a first virtual processor, digital data [¶0052, ¶0081 teaches optical networks as the fronthaul, and ¶0126 fronthaul connects RRU to the BBU which is on a VM considered virtual processor, and the information is digital].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the optical data in Fleming is digital data as in Barbieri. Fleming teaches optical fiber networks connecting the BBU unit to the RRH ¶0043 but does not specify digital data. Barbieri teaches ¶0126 digital data may be exchanged via BBU and RRH over fiber optic cables ¶0081. It would have been an obvious combination of prior art elements according to known techniques to specify in Fleming that the data exchanged is digital as in Barbieri in order to exchange uplink signal information between RRH and BBU as in ¶0126 and minimize latency ¶0016.

Regarding claim 2, Fleming-Kumar-Barbieri teaches:
The method of claim 1, wherein the receiving the digital data is further via a plurality of fiber optic cables [Fleming ¶0060 fiber optic].

Regarding claim 3, Fleming-Kumar-Barbieri teaches:
The method of claim 1, further comprising performing the plurality of measurements of the digital data [Fleming measure SINR on data received on fiber optics ¶0062-65, step 645 and 630 of Figure 6, SINRs detected below threshold, considered interference condition, for a portion of the antennas corresponding to RRHs ¶0043 as modified by Barbieri see rationale for claim 1].

Regarding claim 4, Fleming-Kumar-Barbieri teaches:
The method of claim 1, wherein the plurality of measurements include a plurality of Signal to Interference plus Noise Ratio measurements [Fleming Figure 6 shows SINR measurements step 615 performed multiple times].

Regarding claim 6, Fleming-Kumar-Barbieri teaches:
The method of claim 1, wherein the second virtual processing system balances communication traffic among one or more baseband units [Kumar ¶0023, in which KPI values measured at a BBU cause BBU to modify uplink schedules, provided to a processor, see ¶0037, wherein uplink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules, and modifies Fleming Figure 2-6 which shows multiple BBUs thus the modified combination considered to balance communication among multiple BBUs as “balances” is not expressly defined see rationale for combination as in claim 1].

Regarding claim 7, Fleming-Kumar-Barbieri teaches:
The method of claim 1, further comprising directing, by the first virtual processing system, at least a portion of the plurality of remote radio units to adjust coverage areas of the plurality of remote radio units to mitigate the interference condition responsive to the detecting the interference condition [Fleming Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are removed in exchange for new antennas for achieving higher SINR thus mitigating interference, thus considered directing RRH to adjust antennas and thus adjust coverage areas in order to mitigate interference under broadest reasonable interpretation i.e. changing the antennas for a coverage area is adjusting the coverage area].

Regarding claim 10, Fleming-Kumar-Barbieri teaches:
[Fleming ¶0064 SINR compared to a threshold].

Regarding claim 11, Fleming-Kumar-Barbieri teaches:
The method of claim 1, further comprising detecting, by the first virtual processing system, a second interference condition at a first physical resource block of a plurality of physical resource blocks assigned to a second wireless communication device for transmitting uplink data via a first uplink path of the plurality of uplink paths [Fleming ¶0062 teaches uplink communication uses uplink resources i.e. resource blocks and Figure 6-7, step 615-665 shows for each UE including second UE thus second interference conditions, detecting interference conditions for uplink channels via uplink paths ¶0061-67].

Regarding claim 12, Fleming-Kumar-Barbieri teaches:
The method of claim 11, further comprising adjusting to mitigate the second interference condition [[Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are adjusted to mitigate each interference condition detected including first and second].
Fleming clearly shows a method in which resources, under broadest reasonable interpretation, are reassigned to a terminal for uplink based on an interference condition. Fleming does not expressly teach this response can be changing the resource blocks however Kumar teaches adjusting, by the first virtual processing system, a first radio frequency downlink signal or a second radio frequency downlink signal of a plurality of radio frequency downlink signals, or a combination of thereof, to mitigate the second interference condition [¶0023-27, in which KPI values measured at a BBU cause BBU to modify downlink schedules for plurality of downlink communication channels, provided to a processor, see ¶0037, wherein downlink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules, and may be for plurality of UEs including second UE].


Regarding claim 14, Fleming-Kumar-Barbieri teaches:
The method of claim 1, wherein the digital data includes in-phase and quadrature components for the plurality of radio frequency signal [Fleming ¶0059-66, values are I,Q values].

Regarding claim 15, Fleming teaches:
A system, comprising: a first processing system including at least a first processor; and a memory that stores executable instructions that, when executed by the first processing system [Figure 3 shows components], facilitate performance of operations, comprising: 
receiving digital data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths [Figure 2 shows BBU 1 comprising first baseband processing unit being the first processor i.e. AMU 345 implemented in software ¶0077 in Figure 3, wherein receives I, Q values from RRH via link 70 as in ¶0043-46 and Figure 2 RRH being element 40, and receives data from other baseband processor via 391 which are received at 330-2 via 70-4, links comprising fiber optic cables ¶0043, for plurality of RRHs including its own RRHs and neighboring BBUs’ RRH], wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units [¶0046-49 RRHs for multiple cells and associated with multiple BBU receive signal from a UE, and Figure 6, ¶0049, multiple UEs send signals to be processed Figure 6 645-665, also ¶0063]; 
detecting according to a plurality of measurements of the digital data, an interference condition associated with at least a portion of the plurality of uplink paths associated with the plurality of remote radio units [¶0062-65, step 645 and 630 of Figure 6, SINRs detected below threshold, considered interference condition, for a portion of the antennas corresponding to RRHs ¶0043]; and responsive to the detecting the interference condition, sending a message to adjust communications to further mitigate the interference conditions [Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are removed in exchange for new antennas for achieving higher SINR thus mitigating interference, resulting in updated data being accumulated statistics on the antennas and SINR values in step 645, being a way in which a device is reassigned new resources see ¶0058 wherein may send selection of antennas to another unit for adjusting communication].
Fleming clearly shows a method in which resources, under broadest reasonable interpretation, are reassigned to a terminal for uplink based on an interference condition. Fleming does not expressly teach this response can be changing the resource blocks however Kumar teaches responsive to a condition related to performance, sending a message to a second processing system including a second processor, to adjust downlink radio frequency communications to further mitigate the interference conditions [¶0023, in which KPI values measured at a BBU cause BBU to modify uplink schedules, provided to a processor, see ¶0037, wherein uplink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to remedy the situation using the method of changing resource blocks being used as in Kumar. Fleming clearly teaches in Figure 6 and ¶0062-65 the BBU processors implemented in software may measure data and adapt over time by altering antennas in use, thus modifying the interface between mobile devices and the RRUs to mitigate interference conditions i.e. enhance SINR.  It would have been obvious to further include a step of adjusting downlink communication as in Kumar who teaches this aligns with monitoring health problems of a baseband units and has 
Fleming teaches a first processor 305-1 and that the processes may be implemented entirely in software ¶0077 but does not expressly teach that the BBU is virtualized.
Barbieri teaches a BBU which can be implemented via software-based virtual processors including a first virtual processor and second virtual processor [¶0039-42 BBUs instantiated in a virtual machine associated with RRU cluster].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement virtual BBU processors in Fleming-Kumar as is performed in Barbieri. Fleming teaches a baseband unit 330-1 and functions implemented in software as in ¶0077 thus the components of Fleming may be virtualized, and Kumar teaching messages between components on a baseband unit that may be implement using code. Fleming or Kumar do not expressly say that the BBU processing units are “virtual” processing elements however there is no teaching restricting these to being only implemented only in hardware. As software implementations can be used to realize the components in Fleming-Kumar, it would have been obvious to one of ordinary skill in the art to modify the BBU processing units of the combined invention of Fleming-Kumar to be virtualized using virtual machines as in Barbieri ¶0041-42 which teaches a server controlling a virtual machine running a BBU instance, meaning all the BBU components would be virtualized, and this modification would not have altered the intended outcome of the invention of Fleming as these processes can be virtualized without changing the steps performed as in ¶0041 of Barbieri where virtual instances are directly on a server or on a virtual machine. It would have been an obvious modification according to prior art techniques to virtualize the BBU components of Fleming as in Barbieri in order to configure BBUs with different computational resources, storage space, capabilities as in ¶0041-42 and to handle updates and upgrades ¶0035.
Fleming teaches receiving optical data as in Figure 3 from the RRHs but does not expressly recite this data is digital data.
Barbieri teaches receiving, by a first virtual processing system including at least a first virtual processor, digital data [¶0052, ¶0081 teaches optical networks as the fronthaul, and ¶0126 fronthaul connects RRU to the BBU which is on a VM considered virtual processor, and the information is digital].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the optical data in Fleming is digital data as in Barbieri. Fleming teaches optical fiber networks connecting the BBU unit to the RRH ¶0043 but does not specify digital data. Barbieri teaches ¶0126 digital data may be exchanged via BBU and RRH over fiber optic cables ¶0081. It would have been an obvious combination of prior art elements according to known techniques to specify in Fleming that the data exchanged is digital as in Barbieri in order to exchange uplink signal information between RRH and BBU as in ¶0126 and minimize latency ¶0016.

Regarding claim 16, Fleming-Kumar-Barbieri teaches:
The system of claim 15, wherein the second virtual processing system is configured to operate as one or more baseband units for providing cellular communication services to the plurality of communication devices [Figure 2 of Kumar shows baseband unit as second processing system as modified by Barbieri ¶0041-42 see rationale for combination as in claim 15, and this modifies Fleming which shows multiple BBUs, all in cellular see Kumar ¶0028].

Regarding claim 17, Fleming-Kumar-Barbieri teaches:
The system of claim 15.
Fleming clearly shows a method in which resources, under broadest reasonable interpretation, are reassigned to a terminal for uplink based on an interference condition. Fleming does not expressly teach this response can be changing the resource blocks however Kumar teaches wherein the second virtual processing system further reassigns a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data [¶0023, in which KPI values measured at a BBU cause BBU to modify uplink schedules, provided to a processor, see ¶0037, wherein uplink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules].


Regarding claim 18, Fleming-Kumar-Barbieri teaches:
The system of claim 15, further comprising directing at least a portion of the plurality of remote radio units to adjust coverage areas of the plurality of remote radio units to mitigate the interference condition [Fleming Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are removed in exchange for new antennas for achieving higher SINR thus mitigating interference, thus considered directing RRH to adjust antennas and thus adjust coverage areas in order to mitigate interference under broadest reasonable interpretation i.e. changing the antennas for a coverage area is adjusting the coverage area].

Regarding claim 19, Fleming teaches:
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a first virtual processing system including a processor, facilitate performance of operations [Figure 3-6 shows these components implementing an AMR 345 first processor], comprising: 
detecting an interference condition associated with at least a portion of a plurality of uplink paths associated with a plurality of remote radio units according to a plurality of radio frequency signals [AMU 345 implemented in software ¶0077 in Figure 3, wherein receives I, Q values from RRH via link 70 as in ¶0043-46 and Figure 2 RRH being element 40 forwarding signals on uplink paths, and ¶0046-49 RRHs for multiple cells and associated with multiple BBU receive signal from UEs, and Figure 6, ¶0049, multiple UEs send signals to be processed Figure 6 645-665, also ¶0063, and ¶0062-65, step 645 and 630 of Figure 6, SINRs detected below threshold, considered interference condition, for a portion of the antennas corresponding to RRHs ¶0043], wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units [¶0046-49 RRHs for multiple cells and associated with multiple BBU receive signal from a UE, and Figure 6, ¶0049, multiple UEs send signals to be processed Figure 6 645-665, also ¶0063]; and responsive to the detecting the interference condition, sending a message to reassign a first wireless communication device to transition from utilizing a first resource to utilizing a second resource for transmitting uplink data [Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics on antennas with low receiving SINR values below threshold, antennas are removed in exchange for new antennas for achieving higher SINR thus mitigating interference, resulting in updated data being accumulated statistics on the antennas and SINR values in step 645, being a way in which a device is reassigned new resources and see ¶0058 wherein may send selection of antennas to another  with selection of new resources].
Fleming clearly shows a method in which resources, under broadest reasonable interpretation, are reassigned to a terminal for uplink based on an interference condition. Fleming does not expressly teach this response can be changing the resource blocks however Kumar teaches responsive to a condition related to performance, sending, by the first virtual processing system, a message to a second virtual processing system, including a second virtual processor, to reassign a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data [¶0023, in which KPI values measured at a BBU cause BBU to modify uplink schedules, provided to a processor, see ¶0037, wherein uplink schedule includes the resource blocks, these being modified in subsequent uplink TBs to generate modified uplink schedules].

Fleming teaches a first processor 305-1 and that the processes may be implemented entirely in software ¶0077 but does not expressly teach that the BBU is virtualized.
Barbieri teaches a BBU which can be implemented via software-based virtual processors including a first virtual processor and second virtual processor [¶0039-42 BBUs instantiated in a virtual machine associated with RRU cluster].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement virtual BBU processors in Fleming-Kumar as is performed in Barbieri. Fleming teaches a baseband unit 330-1 and functions implemented in software as in ¶0077 thus the components of Fleming may be virtualized, and Kumar teaching messages between components on a baseband unit that may be implement using code. Fleming or Kumar do not expressly say that the BBU processing units are “virtual” processing elements however there is no teaching restricting these to being only implemented only in hardware. As software implementations can be used to realize the components in Fleming-Kumar, it would have been obvious to one of ordinary skill in the art to modify the BBU processing units of the combined invention of Fleming-Kumar to be virtualized using virtual machines as in Barbieri ¶0041-42 which teaches a server controlling a virtual machine running a BBU instance, meaning all the BBU components would be virtualized, and this modification would not have altered the intended outcome of the invention of Fleming as these processes can be virtualized without changing the steps performed as in ¶0041 of Barbieri where virtual instances are directly on a server or on a virtual .

Claim 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (“Fleming”) (US 20130170574 A1) in view of Kumar et al. (“Kumar”) (US 20160316485 A1) and Barbieri et al. (“Barbieri”) (US 20180287696 A1) and Hasarchi et al. (“Hasarchi”) (US 20190349102 A1).

Regarding claim 5, Fleming-Kumar-Barbieri teaches:
The method of claim 4, wherein at least a portion of the plurality of Signal to Interference plus Noise Ratio measurements are performed for uplink paths [Fleming Figure 6 shows SINR measurements step 615 on uplink].
Fleming teaches measuring SINR but does not teach measuring interference and noise simultaneously for a plurality of different frequencies.
Hasarchi teaches interference and noise measurements are simultaneously performed on multiple frequency bands of the uplink paths [Figure 7-9, ¶0092-106, uplink measurements for noise and interference on each uplink band].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a simultaneous measurement on multiple bands as in Hasarchi. Fleming-Barbieri already teaches performing SINR on uplink channels but does not teach simultaneous measurements on multiple uplink channels. It would have been obvious to modify Fleming-Barbieri to teach simultaneous interference measurements on multiple frequency bands of uplink paths as Hasarchi teaches interference and noise measurements can be done simultaneously on multiple uplink channels as in ¶0092-106 in order to determine and mitigate interferences as in ¶0120 caused by PIM ¶0006 to ensure no uplink interferences in the uplink channels ¶0004.  

Regarding claim 13, Fleming-Kumar-Barbieri teaches:

Fleming teaches channels but not multiple bands however Hasarchi teaches wherein the plurality of radio frequency signals include a plurality of frequency bands associated with wireless communication channels [¶0099-106, Figure 7, uplink signals received in multiple bands].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify multiple bands comprising received signals in the uplink as in Hasarchi. Fleming already teaches performing SINR on uplink channels but does not teach multiple bands for the uplink channels. It would have been obvious to modify Fleming to teach multiple bands as Hasarchi teaches different standards use different bands ¶0047-59 and detection of bands allows for mitigating in a specific band the interferences as in ¶0120 caused by PIM ¶0006 to ensure no uplink interferences in the uplink channels ¶0004. 

Claim 8-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (“Fleming”) (US 20130170574 A1) in view of Kumar et al. (“Kumar”) (US 20160316485 A1) and Barbieri et al. (“Barbieri”) (US 20180287696 A1) and Wilson et al. (“Wilson”) (US 20150350940 A1).

Regarding claim 8, Fleming-Kumar-Barbieri teaches:
The method of claim 1.
Fleming-Barbieri teaches an interference condition but does not teach passive intermodulation interference.
Wilson teaches wherein the interference condition comprises passive intermodulation interference detected at a first uplink path of the plurality of uplink paths associated with a first remote radio unit of the plurality of remote radio units [¶0066 and Figure 2, PIM detector may be integrated in baseband unit 7, and PIM unit detects interference condition caused by passive intermodulation interference ¶0063 indicating a source of the interference at a cell site being 12 in Figure 2 interfering with 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming such that the interference condition comprises passive 

Regarding claim 9, Fleming-Kumar-Barbieri-Wilson teaches:
The method of claim 8.
Fleming teaches detecting an interference condition based on SINR but does not indicate passive intermodulation interference.
Wilson teaches further comprising determining, according to digital information associated with a plurality of radio frequency downlink signals, that the passive intermodulation interference is caused by mixing of a first radio frequency downlink signal of the plurality of radio frequency downlink signals and a second radio frequency downlink signal of the plurality of radio frequency downlink signals [¶0092-106, interference on uplink channels caused by plurality of downlink channels considered mixing of at least a first and second downlink channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming such that the interference condition comprises passive intermodulation interference as in Wilson. Fleming teaches detecting interference based on SINR but does not expressly teach PIM detection. Wilson teaches PIM detection and would have been obvious to modify the detection method of Fleming in order to detect PIM due to mixing of downlink signals, detection of the PIM allowing for identifying the source of the PIM interference thus diagnosing the interference problem ¶0006,¶0014, ¶0070 of Wilson.

Regarding claim 20, Fleming-Kumar-Barbieri teaches:
The non-transitory machine-readable storage medium of claim 19.
Fleming-Barbieri teaches an interference condition but does not teach passive intermodulation interference.
[¶0066 and Figure 2, PIM detector may be integrated in baseband unit 7, and PIM unit detects interference condition caused by passive intermodulation interference ¶0063 indicating a source of the interference at a cell site being 12 in Figure 2 interfering with 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming such that the interference condition comprises passive intermodulation interference as in Wilson. Fleming teaches detecting interference based on SINR but does not expressly teach PIM detection. Wilson teaches PIM detection which can be used to modify the detection method of Fleming in order to detect PIM due to interfering source terminals and identity the cause ¶0006, ¶0014 of Wilson as PIM can cause interference to uplink signals in the cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160295601 A1 – Figure 13-15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JAY L VOGEL/Primary Examiner, Art Unit 2478